    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 1 of 8 PAGEID #: 88



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF OHIO
                                    Western Division

UNITED STATES OF AMERICA                       )
                                               )     Case No. 3:18CR016
               v.                              )
                                               )     Judge Thomas M. Rose
DALTON LEE JUICK KONAT                        )
                                              )
               Defendant.                     )


                    UNITED STATES’ SENTENCING MEMORANDUM

       The United States of America, through its attorneys, Benjamin C. Glassman, United

States Attorney, and Dominick S. Gerace, Assistant United States Attorney, hereby submits its

sentencing memorandum with respect to Defendant Dalton Lee Juick Konat. Based on the

factors of 18 U.S.C. § 3553(a), the United States submits that a sentence of imprisonment within

the applicable sentencing guidelines range is sufficient, but not greater than necessary, to achieve

the objectives of sentencing.

                                        BACKGROUND

       In January 2018, Konat lived in New Carlisle, Ohio, with his girlfriend, her 11 year-old

daughter (the victim in this case), and three other children. Presentence Report (PSR) ¶ 64. The

11 year-old victim had a close relationship with Konat and viewed him as a “stepdad.” Id. ¶ 25.

Konat even took the victim to a “father-daughter dance” at school, and kept pictures of the two at

the dance together. Id. ¶ 20.

       On January 26, 2018, Konat’s girlfriend suspected him of cheating on her and decided to

look at Konat’s cell phone while Konat was asleep. Id. ¶ 18. When the girlfriend noticed that

the SD card was removed from Konat’s cell phone, she looked in Konat’s wallet and found the
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 2 of 8 PAGEID #: 89



SD card. Id. Upon inserting the SD card into the phone, the girlfriend saw that it contained,

among other things, images of her 11-year-old daughter naked in the bathroom. Id. Detectives

with the Clark County Sheriff’s Office were contacted and responded to the scene to collect

evidence and interview Konat. Id.

       Further review of the SD card revealed a video recording of the 11-year-old victim in the

bathroom, created on or about October 16, 2017. Id. ¶ 20. The video, which is 22 minutes in

length, shows Konat as he set up the camera in the bathroom and appeared to conceal the camera

with towels. Id. After concealing the camera, Konat called for the victim and left the bathroom.

Id. The camera then captured the 11-year old victim undressing, exposing her genitals, getting

into the shower, and closing the curtain. Id. After several minutes passed, the victim exited the

shower completely nude, with her genitals exposed as she dried off. Id. The victim then shaved

her legs in a position where the camera again captured her genital region. Id. Immediately after

the victim dressed and left the bathroom, the camera captured Konat entering the bathroom and

retrieving the recording device. Id.

       Approximately 29 still images of the victim—created from the video discussed above—

were also found on the SD card. Id. Eight of the still images depict moments where the victim’s

genitals were prominently visible in the video. Id. Other images of the victim were also found,

including pictures of the victim and Konat at the father/daughter dance. Id. In addition to the

images of the 11-year-old victim, three other images of child pornography—from two known

series of child pornography—were located on the SD card. Id.

       Konat was interviewed by detectives and made incriminating statements regarding the

video. On February 13, 2018, Konat was indicted by a federal grand jury. On June 18, 2018,

Konat pled guilty to Possession of Child Pornography. As part of the plea agreement, Konat
                                               2
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 3 of 8 PAGEID #: 90



agreed that his conduct included the production of child pornography, and that the sentencing

guidelines would be calculated based on the applicable guideline for production of child

pornography.

                                           ARGUMENT

         Following the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

the sentencing guidelines are “effectively advisory.” Id. at 245. Nonetheless, the advisory

nature of the sentencing guidelines does not mean that they are irrelevant to the imposition of a

sentence. As the Sixth Circuit has consistently held, district courts must consider the advisory

guidelines range in imposing a sentence. E.g., United States v. Recla, 560 F.3d 539, 548 (6th

Cir. 2009) (“A district court must consider the advisory Guidelines range . . . .”); United States v.

Blackie, 548 F.3d 395, 400 (6th Cir. 2008) (“The district court must also acknowledge ‘the

defendant’s applicable Guideline range.’”). Indeed, the Guidelines “seek to embody the Section

3553(a) considerations, both in principle and in practice.” Rita v. United States, 551 U.S. 338,

350 (2007). Thus, a sentencing court “must consult [the] Guidelines and take them into account

when sentencing” to “provide certainty and fairness in meeting the purposes of sentencing,

[while] avoiding unwarranted sentencing disparities.” Booker, 543 U.S. at 264 (internal

quotation omitted).

         As noted in the PSR, the appropriate sentencing guideline in this case is U.S.S.G. §

2G2.1. Pursuant to that guideline provision, the PSR correctly calculates a total offense level of

33, a Criminal History Category of I, and an advisory sentencing guidelines range of 135 to 168

months’ imprisonment. The United States respectfully submits that the factors of sentencing

under 18 U.S.C. § 3553(a) warrant a sentence of imprisonment within the sentencing guidelines

range.
                                                  3
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 4 of 8 PAGEID #: 91



       A.      Nature and Circumstances of the Offense

       The nature and circumstances of Konat’s offense are very serious. The facts speak for

themselves. Konat surreptitiously set up and concealed a video camera to record his girlfriend’s

11-year-old daughter while the child was naked in the bathroom. After the video captured

prominently the genital area of the child, Konat then took the extra step of creating individual

screen-capture images of the video, specifically focusing on the child’s genital region.

Accordingly, this case is not simply a “peeping tom” incident where the lascivious exhibition of

the genitals of a minor victim just happened be captured during a moment on a video. Instead,

Konat purposefully sought to preserve those moments of exhibition, saving them as still images

for his future use. Konat did not simply record a naked child—he created images of child

pornography. His conduct leaves no doubt regarding his motive for setting up the camera, and

his interest in pornographic images of children is confirmed by the other known images of child

pornography found on his SD card.

       Additionally, the Court should account for the nature of the relationship between Konat

and the minor child in this case while assessing the nature and circumstances of the offense.

While Konat may not have been a parent, relative, or legal guardian of the child, he was

relatively close to the victim. The PSR indicates that the victim herself thought of Konat as a

“stepdad,” PSR ¶ 25, and Konat and the victim even attended a father-daughter dance together.

Konat’s actions betrayed this relationship for his own sexual gratification. It is unclear whether

Konat was headed down the path of sexual abuse with this child. But regardless of what may

have come had law enforcement not intervened, Konat has already caused substantial harm to the

child victim and her family—all will live with the knowledge of Konat’s conduct for the rest of

their lives. The extent of the psychological harm that the victim ultimately will suffer because of
                                                4
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 5 of 8 PAGEID #: 92



Konat’s actions is unknown, but that harm is likely to be significant and life altering given that

the victim is old enough to appreciate what happened to her in this case.

       In sum, Konat’s behavior demonstrates a willingness to abuse children for his own sexual

gratification. And he did abuse the 11-year-old victim here, by recording her in the bathroom

and creating pornographic images of that video. Konat’s conduct warrants the serious sentence

represented by the guidelines range in this case.

       B.      History and Characteristics of Defendant

       Konat is characterized in Criminal History Category I, with one criminal history point for

a misdemeanor conviction for improper handling of firearms in a motor vehicle in 2015. He has

juvenile adjudications for larceny from a motor vehicle in 2011, and secret peeping as a result of

the same set of facts. Konat has a prior conviction for disorderly conduct in 2015, stemming

from an arrest for domestic violence where the mother of the child victim in this case was the

victim of the domestic violence allegation. Konat also has another domestic violence arrest from

later in 2015—also involving the mother of the victim in this case—that ultimately was

dismissed.

       Konat grew up in a chaotic environment and discloses alleged sexual abuse that he

suffered as a young child from the ages of two to four. Konat claims that he became addicted to

pornography and obsessed with nudity around the age of four. Regardless of the strength of

these claims, Konat’s actions in this case were not that of a merely passive viewer of child

pornography. Instead, he engaged in sexual exploitation of an 11-year-old child with whom he

had a close relationship. While the forensic psychological evaluation submitted by the defendant

states that Konat’s actions “reflected an expression of voyeuristic tendencies rather than an

attempt to commit a contact offense,” the report also notes that Konat’s filming of the victim
                                                5
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 6 of 8 PAGEID #: 93



“represented an active step towards realization of sexual fantasies.” Similarly, though the report

states that Konat may pose a lower risk of reoffending due to the lack of evidence of a contact

offense and his “hebephiliac” rather than “pedophilic” sexual interests, the report also notes that

Konat has “a number of factors that are associated with increased risk for sexual recidivism,”

including his lack of employment, history of alcoholism, education level, and prior criminal

history. The report, accordingly, provides little certainty regarding the risk of recidivism in this

matter.

          The United States submits that Konat’s history and characteristics, coupled with the

sexual nature of the offense and his relationship with the victim, demonstrate that he does pose a

continuing danger to the victim and to the community, as well as significant risk of recidivism.

          C.     Need to Protect Public, Promote Respect for the Law and Afford Adequate
                 Deterrence

          A sentence within the guidelines range here will protect the public, promote respect for

the law, and afford adequate deterrence of criminal conduct. There is a need to protect the public

given the nature and circumstances of the offense. As discussed above, Konat has demonstrated

that he poses a danger to minor children in the community. The sentence in this case should be

calculated to reflect the need to protect the public from this danger.

          A sentence within the guidelines range will also promote respect for the law and afford

adequate deterrence. There is a need for at least specific deterrence in this case. As discussed

above, Konat’s conduct and proclivities indicate that he poses a risk of recidivism. A sentence

within the guidelines range will serve to promote respect for the law and to deter Konat from

future illegal conduct. A strong sentence will also serve to deter others from committing similar

criminal acts.

                                                   6
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 7 of 8 PAGEID #: 94



                                          CONCLUSION

       For the reasons stated above, the United States submits that a sentence of imprisonment

within the guidelines range is just and accounts for the factors set forth in § 3553(a).

                                               Respectfully submitted,

                                               BENJAMIN C. GLASSMAN
                                               United States Attorney

                                         By:    s/ Dominick S. Gerace
                                               DOMINICK S. GERACE (0082823)
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               200 W. 2nd Street, Suite 600
                                               Dayton, Ohio 45402
                                               Phone: (937) 225-2910
                                               Fax: (937) 225-2564
                                               dominick.s.gerace@usdoj.gov




                                                  7
    Case: 3:18-cr-00016-TMR Doc #: 36 Filed: 05/16/19 Page: 8 of 8 PAGEID #: 95



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of May, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (NEF) to the following:

Thomas W. Anderson
1 South Main Street, Suite 490
Dayton, Ohio 45402
937-225-7687
thomas_anderson@fd.org

Counsel for Dalton Konat



                                             s/ Dominick S. Gerace
                                             DOMINICK S. GERACE (0082823)
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             200 W. 2nd Street, Suite 600
                                             Dayton, Ohio 45402
                                             Phone: (937) 225-2910
                                             Fax: (937) 225-2564
                                             dominick.s.gerace@usdoj.gov




                                                8
